DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  “portion in communication” should be recited as --portion is in communication--.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  “portion in communication” should be recited as --portion is in communication--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “outermost” renders the claims indefinite. It is not clear as to what the member is outermost to or what relation to claimed or unclaimed structures the relative limitation refers.
The limitation “a flex circuit positioned directly around the outermost flexible elongate member” appears to be a direct contradiction to “outermost” if it is surrounded by a more ‘outer’ structure.

Claim 22 recites the limitation "the flexible circuit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nix et al. (US Pat. No. 6,110,314 A).
Regarding claim 1, Nix et al. (‘314) teach an intravascular imaging device comprising: an outermost flexible elongate member sized and shaped for insertion into a vessel of a patient, the flexible elongate member comprising a proximal portion and a distal portion, (see col. 2, line 66 - col. 3, line 26; and Fig. 1); and an imaging assembly disposed at the distal portion of the outermost flexible elongate member, the imaging assembly including a flex circuit positioned directly around the outermost flexible elongate member (see col. 2, line 66 - col. 3, line 26; and Fig. 1).

Regarding claim 3, Nix et al. (‘314) teach the device of claim 2, wherein the first layer is positioned over the second layer (see Fig. 2).
Regarding claim 4, Nix et al. (‘314) teach the device of claim 2, wherein the acoustic backing material comprises at least one of cerium oxide, an epoxy, tungsten, polymethylpentene, or crosslinked polystyrene (see col. 8, lines 4-6).
Regarding claim 5, Nix et al. (‘314) teach the device of claim 4, wherein the flex circuit further comprises a third layer comprising a first flexible substrate (see col. 3, lines 58-65; and Fig. 3).
Regarding claim 6, Nix et al. (‘314) teach the device of claim 5, wherein the third layer is positioned over the first layer (see col. 3, lines 58-65; and Fig. 3).
Regarding claim 7, Nix et al. (‘314) teach the device of claim 6, further comprising a fourth layer comprising a second flexible substrate (see col. 3, lines 58-65; and Fig. 3).
Regarding claim 8, Nix et al. (‘314) teach the device of claim 7, wherein the second layer is positioned over the fourth layer (see col. 3, lines 58-65; and Fig. 3).
Regarding claim 9, Nix et al. (‘314) teach the device of claim 1, wherein the flex circuit further comprises a plurality of controllers in communication with the plurality of transducers (see col. 3, lines 13-16; and Fig. 4)
Regarding claim 10, Nix et al. (‘314) teach the device of claim 1, wherein the flexible elongate member comprises an outer member and an inner member (see Fig. 1).
Regarding claim 12, Nix et al. (‘314) teach a method of assembling an intravascular imaging device, the method comprising: obtaining a flex circuit including a first layer having a plurality of transducers and a second layer having an acoustic backing material (see col. 2, line 66 - col. 3, line 26; and Fig. 1); and positioning the flex circuit directly around a distal portion of a flexible elongate member, the flexible elongate member comprising a proximal portion and a distal portion, the proximal portion in communication with a connector of the intravascular imaging device (see col. 2, line 66 - col. 3, line 26; and Fig. 1).
Regarding claim 13, Nix et al. (‘314) teach the method of claim 12, wherein the obtaining includes forming the flex circuit such that the first layer is positioned over the second layer (see Fig. 2).
Regarding claim 14, Nix et al. (‘314) teach the method of claim 13, wherein the forming further includes: depositing the acoustic backing material over a first flexible substrate (see col. 3, lines 13-16, lines 43-48; col. 7, line 66 - col. 7, line 9; and Figs. 2, 3).
Regarding claim 15, Nix et al. (‘314) teach the method of claim 14, wherein the acoustic backing material comprises at least one of cerium oxide, an epoxy, tungsten, polymethylpentene, or crosslinked polystyrene (see col. 8, lines 4-6).
Regarding claim 16, Nix et al. (‘314) teach the method of claim 14, wherein the forming further includes: positioning a second flexible substrate over the first layer (see col. 3, lines 58-65; and Fig. 3).
Regarding claim 17, Nix et al. (‘314) teach the method of claim 12, wherein the flex circuit further includes a plurality of controllers in communication with the plurality of transducers (see col. 3, lines 13-16; and Fig. 4)
Regarding claim 18, Nix et al. (‘314) teach the method of claim 12, wherein the flexible elongate member comprises an inner member and an outer member, and wherein flex circuit is positioned directly around the outer member (see Fig. 1).


Regarding claim 20, Nix et al. (‘314) teach the method of claim 12, wherein the proximal portion in communication with a connector of the intravascular imaging device (see col. 2, line 66 - col. 3, line 26; and Fig. 1).
Regarding claim 21, Nix et al. (‘314) teach the device of claim 1, wherein the proximal portion in communication with a connector of the intravascular imaging device (see col. 2, line 66 - col. 3, line 26; and Fig. 1).
Regarding claim 22, Nix et al. (‘314) teach the device of claim 1, wherein the flexible circuit comprises a plurality of layers positioned on top of one another, wherein the flex circuit is positioned directly around outermost flexible elongate member such an innermost layer of the plurality of layers directly contacts the outermost flexible elongate member (see col. 2, line 66 - col. 3, line 26; and Fig. 1).
Regarding claim 23, Nix et al. (‘314) teach the device of claim 2, wherein the flex circuit comprises a top surface and an opposite, bottom surface, wherein the first layer and second layer are spaced from the top surface and the bottom surface  (see col. 3, lines 13-16; and Fig. 4)
Regarding claim 24, Nix et al. (‘314) teach the device of claim 23, wherein the flex circuit further comprises a first flexible substrate defining the top surface and a second flexible substrate defining the bottom surface  (see col. 3, lines 13-16; and Fig. 4)
Response to Arguments
Applicant's arguments filed 03/06/2021 have been fully considered but they are not persuasive: The limitation “outermost” renders the claims indefinite. It is not clear as to what the member is outermost to or what relation to claimed or unclaimed structures the relative limitation refers. Furthermore, the limitation “a flex circuit positioned directly around the outermost flexible elongate member” appears to be a direct contradiction to “outermost” if it is surrounded by a more ‘outer’ structure. Because this is the specific limitation for which the Applicant argues patentability over the prior art of record, Applicant’s arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK REMALY whose telephone number is (571)270-1491.  The examiner can normally be reached on Mon - Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK D REMALY/Primary Examiner, Art Unit 3793